            Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 1 of 6




                                                                                                                           ATTORNEYS AT LAW
                                                     February 18, 2021

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

     Re:            Sjunde AP-Fonden, et al. v. General Electric Co., et al., No. 17-cv-8457 (JMF)

Dear Judge Furman:

       The parties in the above-referenced action respectfully submit this joint letter in response
to the Court’s January 29, 2021 Notice of Initial Pretrial Conference (Dkt. #207). The parties
conferred regarding their respective proposals for a Civil Case Management Plan and Scheduling
Order, but were unable to reach agreement. Accordingly, the parties’ respective proposed Civil
Case Management Plan and Scheduling Orders and accompanying addendums are attached hereto
as Exhibits A (Plaintiffs) and B (Defendants).

1.     A brief statement of the nature of the action and the principal defenses thereto.

       Plaintiffs’ Statement of the Nature of the Action

       The Section 10(b) claims sustained by the Court arise out of Defendants’ alleged
misstatements and omissions concerning GE Power’s use of factoring to conceal cash flow
problems that existed within the segment between February 27, 2015 and January 24, 2018 (the
“Class Period”).

        Plaintiffs allege that during the Class Period, GE ramped up its use of factoring to GE
Capital in an effort “to shore up its dwindling cash flow and mask the growing gap between
contract assets and actual cash being generated in [its] Industrials group, including from LTSAs.”
Dkt. #185 at 52; FAC ¶¶393-413. Specifically, in the years leading up to the start of the Class
Period, as customer utilization of GE’s gas turbines declined, so too did GE Power’s earnings
under its LTSAs. FAC ¶345. While GE attempted to make up for these lost earnings by modifying
its LTSAs to generate “cumulative catch-up” earnings, GE booked those earnings long before it
could actually invoice customers and collect cash under those agreements. This caused a widening
gap between earnings booked, which are recorded as assets on GE’s balance sheet as “Contract
Assets,” and its industrial cash flows from operating activities (“Industrial CFOA”). As GE’s
Industrial CFOA increasingly failed to keep pace with booked earnings, analysts and investors
voiced concerns about the Company’s cash flow. FAC ¶¶318, 387; see also Dkt. #201-1 (SEC
Cease & Desist Order) at ¶9.

       Plaintiffs allege that GE began factoring its LTSA receivables to GE Capital in order to
conceal this growing gap between Contract Assets and cash collections. FAC ¶¶393-405.

                280 King of Prussia Road, Radnor, Pennsylvania 19087 T. 610‐667‐7706 F. 610‐667‐7056 info@ktmc.com
           One Sansome Street, Suite 1850, San Francisco, California 94104 T. 415‐400‐3000 F. 415‐400‐3001 info@ktmc.com
                                                         WWW.KTMC.COM
         Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 2 of 6


The Honorable Jesse M. Furman
February 18, 2021                                                                                  ATTORNEYS AT LAW
Page 2

Factoring is the process of selling future receivables for immediate cash. FAC ¶24. GE’s effort to
factor LTSA receivables differed from “traditional” factoring in that: (i) it involved the sale of
LTSA receivables with due dates up to five years into the future; and (ii) in order to make its LTSA
receivables eligible for factoring, GE offered incentives to its customers (in the form of discounts
or extended payment terms), thereby “trad[ing] away future revenue for immediate cash.” Dkt.
#185 at 45; FAC ¶397; Dkt. #201-1 at ¶11.

        Plaintiffs contend that internally, GE’s senior executives, including Bornstein, understood
that GE heavily relied upon factoring to meet its cash flow targets. They created a task force that
was specifically focused on factoring as many LTSA receivables possible, and they recognized
that the practice was not sustainable because, among other things, GE Power only had a finite
number of LTSA receivables to sell to GE Capital. FAC ¶¶ 394, 401, 416. See also Dkt. #201-1
at ¶12 (referring to factoring scheme as a “drug”). Despite knowing that GE was engaging in this
unsustainable practice to artificially boost its Industrial CFOA and to conceal the growing gap
between its recorded earnings and cash collections, Dkt. #185 at 52, GE and its executives did not
disclose these facts to investors.

        The Court sustained Plaintiffs’ allegation that GE’s reliance on factoring was a trend or
event that was reasonably likely to result in a material change in GE’s liquidity and was reasonably
expected to have a material impact on its earnings. As a result, the Court found that Plaintiffs
alleged that GE’s failure to disclose material facts regarding its factoring practice in its financial
statements from 2015 on—beginning with its February 27, 2015 Form 10-K for the year-ended
December 31, 2014—constituted a violation of Item 303 of Regulation S-K and Section 10(b). See
FAC ¶¶ 421-25; Dkt. #185 at 44-46.

        In addition, the Court sustained Plaintiffs’ allegation that GE affirmatively misled investors
when it stated, in its 2016 Form 10-K, that “[i]n order to manage credit exposure, the Company
sells current receivables to third parties.” Dkt. #185 at 51-52. In particular, the Court held that a
reasonable investor could read this statement “and conclude that GE factored LTSA receivables
only to reduce its credit exposure while, in reality, as Plaintiffs plausibly and specifically allege,
GE was also factoring to shore up its dwindling cash flow and mask the growing gap between
contract assets and actual cash being generated in the Industrials group, including from LTSAs.”
Id. at 52.

        During the Class Period, GE’s alleged factoring scheme—and its related misstatements
and omissions—accomplished their objective: creating the illusion of cash flows and concealing
the expanding gulf between GE Power’s revenues and cash collections, and in turn the weakness
in the Power business.

        By 2017, however, cracks in GE’s much touted Industrial CFOA began to emerge. See,
e.g., FAC ¶¶451-54. For example, after GE’s new CEO, John Flannery began a “deep dive” into
GE’s business, GE slashed its Industrial CFOA projections by half, which had just been reaffirmed
months earlier by Defendant Bornstein, and cut its dividend. See, e.g., id. ¶¶ 462-65, 475-79, 482-
83. Thereafter, GE announced an SEC investigation into its business practices. ¶501.
         Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 3 of 6


The Honorable Jesse M. Furman
February 18, 2021                                                                                  ATTORNEYS AT LAW
Page 3

       Defendants’ Statement of the Nature of the Action and Principal Defenses

        Defendants respectfully refer the Court to its January 29, 2021 Order, Dkt. #206 (the
“Order”), for an accurate recitation of the allegations that remain in this case, and which are
narrower than as described above by Plaintiffs. The Order granted Defendants’ motion to dismiss,
except as to “(1) Plaintiffs’ Section 10(b) and Rule 10b-5 claims concerning (a) factoring in GE’s
2016 Form 10-K and (b) GE’s failure to disclose factoring in its Class Period financial statements
from 2015 on, which survive against GE and Bornstein; and (2) Plaintiffs’ corresponding Section
20(a) control person claims against Bornstein” (the “Surviving Claims”). Order at 32-33. In
particular, the Court dismissed Plaintiffs’ claims related to long-term care insurance; long-term
service agreement (“LTSA”) modifications, cumulative catch-up adjustments, customer utilization
rates; factoring of LTSA receivables prior to 2015; and the disclosures described at Paragraphs
430, 432, 434, and 436 of the Fifth Amended Complaint, Order at 16, 24-29, 23-33, as well as all
of Plaintiffs’ claims against Jeffrey R. Immelt, Jamie Miller, Keith S. Sherin, Jan R. Hauser, and
Richard A. Laxer, Order at 34 (collectively, the “Dismissed Claims”).

        Defendants disagree that the Class Period for the Surviving Claims begins on February 27,
2015, the date that GE filed its Form 10-K containing financial statements for the year-ended
December 31, 2014. The Order only sustained Plaintiffs’ claims concerning GE’s failure to
disclose factoring in its “financial statements from 2015 on.” Order at 32-33. GE’s first financial
statements from 2015 were filed after the market closed on May 4, 2015, in its Form 10-Q for the
first quarter of 2015. Accordingly, the first day of the Class Period is May 5, 2015.

         Defendants have numerous defenses to both liability and damages, including that
Defendants did not make material misstatements or omissions, lacked scienter, did not cause
Plaintiffs’ losses, and acted at all times in good faith. Defendants’ affirmative defenses are listed
in their Answer. Dkt. #208.

        Of particular relevance to the schedule in this case is the issue of loss causation, as
addressed further in Addendum A. Defendants believe that Plaintiffs will be unable to meet their
burden to prove that any portion of GE’s stock price decline was caused by the revelation of the
small portion of the alleged misstatements and corrective disclosures that have survived
Defendants’ motion to dismiss. Nor do Defendants believe that Plaintiffs can proceed under any
other viable loss causation theory. Defendants believe this potentially case-dispositive issue
should be addressed at the earliest opportunity. Even assuming without conceding that Plaintiffs
have properly pleaded loss causation as to the limited alleged misstatements remaining in the case,
this issue will be the subject of expert testimony based on publicly available information, and is
not dependent upon information from fact discovery. Accordingly, efficiency favors expert reports
and testimony on loss causation proceeding in parallel with fact discovery.

2.     A brief explanation of why jurisdiction and venue lie in this Court.

       The claims at issue in this Action arise under Sections 10(b) and 20(a) of the Exchange
Act, 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated thereunder,
          Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 4 of 6


The Honorable Jesse M. Furman
February 18, 2021                                                                                   ATTORNEYS AT LAW
Page 4

including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the subject
matter of this action pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C.
§ 78aa. Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15 U.S.C. §
78aa, and 28 U.S.C. § 1391(b). While GE maintains its corporate headquarters in Boston,
Massachusetts, it is incorporated in New York and GE’s common stock trades on the New York
Stock Exchange.

3.       A statement of all existing deadlines, due dates, and/or cut-off dates.

         There are no existing deadlines, due dates, or cut-off dates.

4.       A brief description of any outstanding motions.

         There are no outstanding motions.

5.       A brief description of any discovery that has already taken place and of any discovery
         that is necessary for the parties to engage in meaningful settlement negotiations.

       To date, no discovery has been conducted in this action. In order to engage in meaningful
settlement negotiations, Plaintiffs’ position is that they will need discovery into the following:

        The materials that GE produced to the SEC in connection with its investigation into GE
         Power and transcripts of witness interviews or testimony given in connection with that
         investigation;
        GE Power’s factoring practices during each quarter of the Class Period;
        The impact of GE’s factoring practice on its reported financial results, including Industrial
         CFOA, during each quarter of the Class Period;
        The reduction in sales and utilization of GE gas turbines and the reduced profitability of its
         LTSAs, and related forecasts of demand for GE gas turbines and of competition from
         alternative power sources;
        GE Power’s use of cumulative catch-up adjustments and their impact on GE Power’s
         financial results;
        GE Power’s contract modification practices for LTSAs;
        The nature, timing and substance of GE’s quarterly and annual financial disclosures;
        GE’s financial projections for GE Power, including its Industrial CFOA projections,
         throughout the Class Period;
        The nature, timing and substance of the alleged false and misleading statements;
        The nature, substance and timing of the alleged corrective disclosures;
        GE’s insurance policies relevant to this litigation.

       Defendants, in response, dispute Plaintiffs’ position on the scope of discovery. Indeed,
Defendants’ position is that many of the categories above relate solely to claims that this Court
dismissed in the Order and which are no longer part of this case, such as sales and utilization of
         Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 5 of 6


The Honorable Jesse M. Furman
February 18, 2021                                                                                  ATTORNEYS AT LAW
Page 5

GE gas turbines, cumulative catch-up adjustments, profitability of LTSAs, and contract
modification practices. Order at 23-30. Defendants oppose Plaintiffs’ efforts to broaden discovery
so as to encompass these irrelevant topics, and believe that the scope of discovery in this matter
should instead be tailored to the limited allegations that are going forward pursuant to the Court’s
decision on Defendants’ motion to dismiss the Fifth Amended Complaint.

        As to Defendants’ expected discovery needs, Defendants will need discovery from
Plaintiffs regarding, among other things, their GE stock purchases, investment decisions, and
confidential witness allegations in the FAC. Third party discovery may also be required.

6.     A list of all prior settlement discussions, including the date, the parties involved, and
       the approximate duration of such discussions, if any.

       The parties have not engaged in any settlement discussions to date.

7.     A statement confirming that the parties have discussed the use of alternate dispute
       resolution mechanisms and indicating whether the parties believe that (a) a settlement
       conference before a Magistrate Judge; (b) participation in the District’s Mediation
       Program; and/or (c) retention of a privately retained mediator would be appropriate
       and, if so, when in the case (e.g., within the next sixty days; after the deposition of
       plaintiff is completed; after the close of fact discovery; etc.) the use of such a
       mechanism would be appropriate.

        The parties have discussed the use of alternate dispute resolution mechanisms and believe
that retention of a privately retained mediator may be appropriate following further development
of factual and expert discovery. The parties will continue to discuss the use of such mechanisms
and update the Court as discovery advances.

8.     Any other information that the parties believe may assist the Court in advancing the
       case to settlement or trial, including, but not limited to, a description of any dispositive
       issue or novel issue raised by the case.

        As noted, Defendants believe that Plaintiffs will be unable to establish that any portion of
GE’s stock price decline was caused through any corrective disclosures or to otherwise advance a
viable loss causation theory. Because loss causation is a potentially case-dispositive expert issue
that will not depend on the results of fact discovery, Defendants believe that prioritizing early loss
causation-related expert discovery likely would assist in efficiently advancing the case toward a
resolution. Accordingly, Defendants’ addendum to their proposed Civil Case Management Plan
and Scheduling Order sets forth additional proposed deadlines for the early completion of loss
causation expert discovery. Plaintiffs disagree with Defendants’ position and oppose the
imposition of a separate schedule for loss-causation expert discovery, in part because the record
developed in fact discovery will be relevant to, and inform, any expert opinion on loss causation.

                                  *               *               *
        Case 1:17-cv-08457-JMF Document 209 Filed 02/18/21 Page 6 of 6


The Honorable Jesse M. Furman
February 18, 2021                                                                           ATTORNEYS AT LAW
Page 6


       We look forward to discussing these issues further with Your Honor during the February
25, 2021 initial pretrial conference.
                                           Respectfully submitted1,

                                           S/ Sharan Nirmul
                                           Sharan Nirmul
                                           of Kessler Topaz Meltzer & Check, LLP

                                           Counsel for Plaintiffs

                                           S/ William J. Trach
                                           William J. Trach
                                           of Latham & Watkins LLP

                                           Counsel for Defendants


Attachments
cc: All Counsel of Record (via ECF)




1
 Electronic signatures are used with consent in accordance with rule 8.5(b) of the Court’s ECF
Rules and Instructions.
